Case 18-25484        Doc 20     Filed 01/16/19     Entered 01/16/19 15:19:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25484
         James A Shorts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/09/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-25484        Doc 20      Filed 01/16/19    Entered 01/16/19 15:19:44              Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor                   $0.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                         $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $0.00
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                      $0.00
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $0.00

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
 FED LOAN SERVICING              Unsecured           0.00           NA             NA           0.00        0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA           0.00        0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA           0.00        0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA           0.00        0.00
 FED LOAN SERVICING              Unsecured           0.00           NA             NA           0.00        0.00
 SANTANDER CONSUMER USA DBA C Secured          25,185.00            NA             NA           0.00        0.00
 AFNI                            Unsecured         345.00           NA             NA           0.00        0.00
 AT&T                            Unsecured         500.00           NA             NA           0.00        0.00
 CAPITAL ONE                     Unsecured      1,205.00            NA             NA           0.00        0.00
 CONVERGENT OUTSOURCING/SPRIN Unsecured            806.00           NA             NA           0.00        0.00
 CONVERGENT OUTSOURCING/COMC Unsecured             228.00           NA             NA           0.00        0.00
 CREDIT COLLECTION SERVICES      Unsecured      4,000.00            NA             NA           0.00        0.00
 EXTRA SPACE STORAGE             Unsecured         250.00           NA             NA           0.00        0.00
 FIRST PREMIER BANK/JEFFERSON CA Unsecured      1,190.00            NA             NA           0.00        0.00
 FIRST PREMIER BANK/JEFFERSONA C Unsecured         678.00           NA             NA           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured      8,000.00            NA             NA           0.00        0.00
 LVNV FUNDING LLC                Unsecured         170.00           NA             NA           0.00        0.00
 MCCARTHY BURGESS & WOL          Unsecured      5,300.00            NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE/MEDICA Unsecured        3,600.00            NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO/MEDICA Unsecured           185.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO/MEDICA Unsecured           121.00           NA             NA           0.00        0.00
 SUNRISE CREDIT SERVICE/TMOBILE Unsecured          314.00           NA             NA           0.00        0.00
 TCF BANK                        Unsecured         400.00           NA             NA           0.00        0.00
 UNIQUE INSURANCE COMPANY        Unsecured      1,100.00            NA             NA           0.00        0.00
 VERIZON WIRELESS                Unsecured      4,472.00            NA             NA           0.00        0.00
 WEBBANK/FINGERHUT FRES          Unsecured         165.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-25484        Doc 20      Filed 01/16/19     Entered 01/16/19 15:19:44              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
